Citation Nr: 0945541	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD), prior to January 2, 2004.  

2. Entitlement to a rating in excess of 50 percent for PTSD, 
effective from January 2, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that a clear and unmistakable error (CUE) 
had been committed in failing to restore the 10 percent 
rating previously established for the service-connected PTSD, 
effective June 1, 1993, and which increased the evaluation of 
PTSD which had been corrected to 10 percent, to 50 percent, 
effective January 2, 2004.  In September 2009, the Veteran 
testified at a videoconference hearing at the RO, before the 
undersigned Veterans Law Judge.  At the hearing the Veteran 
and his representative clarified that they did not wish to 
pursue the CUE claim, but rather, continued the appeal for 
higher ratings for PTSD both prior to and effective from 
January 2, 2004.  

The Board notes that the Veteran's representative has changed 
during the course of this appeal.  Effective June 2005, the 
Veteran appointed Veterans of Foreign Wars as his 
representative.  He subsequently revoked that power of 
attorney in May 2006, and appointed a private attorney, Polly 
Murphy, as his representative.  In February 2009, he revoked 
the power of attorney with Polly Murphy, and appointed 
Disabled American Veterans as his representative in this 
matter.

The Board refers for RO consideration the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating) as reasonably raised by the record, including the 
Veteran's statements and testimony, and the representative's 
statements in this matter.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (TDIU raised where veteran 
requests higher rating and submits evidence of 
unemployability).


FINDINGS OF FACT

1. Prior to January 2, 2004, the most recent competent 
evidence of record regarding the severity of the Veteran's 
PTSD was a VA examination dated in March 1989, which showed 
that his PTSD was manifested by no more than mild 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress. 

2. Effective from January 2, 2004, the Veteran's PTSD was 
manifested by no more than moderate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  panic and anxiety attacks; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; anxiety; 
sleep problems; flashbacks, nightmares, irritability; and 
hypervigilance


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for PTSD, prior to January 2, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).

2. The schedular criteria for a rating in excess of 50 
percent for PTSD, effective from January 2, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2005, July 2006, and June 
2007, that fully addressed the notice elements.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board also notes that the RO 
sent the Veteran letters in July 2006 and June 2007 informing 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records dated through August 2009.  
The Veteran underwent VA examinations in June 2005 and March 
2006, and the Board finds that these VA examinations are 
adequate.  Each examination included a review of the claims 
folder and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which 
were supported in the record.  The examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

By March 1987 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from October 6, 1986.

On VA examination in March 1989, the Veteran complained of 
sleep disturbance, nightmares, hypervigilance, exaggerated 
startle response, low mood, withdrawal, disinterest in 
activities, poor self care, and irritability.  He was 
divorced, but was still having contested issues with his ex-
wife.  He had moved out of their home and lived with his 
brother, and was severely depressed recently.  Though he had 
a very unstable job history, he recently had his own 
freelance carpentry business and was able to find as much 
work as he needed by word of mouth.  When not working, he was 
interested in diving, which he had become involved with in 
the past two years.  He had more of a social life than he did 
a few years ago, and had become very active in the Vietnam 
veteran affairs.  He was acting president of San Fernando 
Valley Vietnam Veterans, which involved a great deal of time 
with paperwork, telephone calls, interventions with veterans, 
and attending social functions.  He was motivated when other 
people were needy or depressed, and was often called out to 
talk to people who were suicidal.  He had two daughters with 
whom he had a good relationship.  On mental status 
examination he was oriented and cooperative.  He had some 
range of affect and his overall mood was mildly to moderately 
depressed.  He had no suicidal ideation.  The diagnoses were 
PTSD and dysthymic disorder.  

By rating decision dated in May 1989, the RO denied a rating 
in excess of 10 percent for PTSD. 

By letter dated in October 1993, the RO advised the Veteran 
that his benefit payments had been suspended because his 
benefit checks were returned as undeliverable.  

Received from the Veteran on January 2, 2004, was his claim 
for an increased rating for PTSD.  He reported that his 
benefits had been stopped because he left his residence and 
wandered around for years.  

By May 2004 rating decision, the RO assigned a 0 percent 
rating for PTSD, effective from June 1, 1993, noting that the 
Veteran had not reported for the scheduled VA examination or 
responded to the VCAA letter sent to him.  

Received from the Veteran in April 2005 was a statement (VA 
Form 21-4138) in which he reported he was filing for an 
increase for his service-connected PTSD.  He submitted a 
personal statement in which he reported he had a hard time 
concentrating, staying in one place, and keeping a job.  He 
reported he had recently reappeared after a 14 year absence 
from family and former friends.  He reported having no 
friends, was frequently depressed, had frequent thoughts of 
suicide, was always on alert and watching for ambushes, and 
was confrontational.  He claimed his symptoms had come back 
full force and worse, and that he could not take the stress 
and vanished for 14 years.  He reported he was becoming out 
of control with family and acquaintances, claiming he did not 
have friends.  His nightmares had increased to the point 
where he woke up sweating.  He reported he was involved with 
a group for combat veterans and was unable to talk to anyone 
else.  He daydreamed about taking people out and hurting 
them.  He claimed he was withdrawing from people and society.  

In a statement received in April 2005, the Veteran's sister, 
K.L.S., reported he had become more reclusive, depressed, and 
anxious, with irrational outbursts of anger, and an inability 
to focus and follow through on projects.  She lived in close 
proximity to the Veteran, and saw his anxiety, anger, and 
hypervigilance, and felt that he was in crisis.  She reported 
he had "freaked out" several times, and exhibited all the 
symptoms he had before he vanished for 14 years.

In an April 2005 statement, the Veteran's wife, J.L., 
reported she had been together with the Veteran for 15 years 
and he had not held a job for longer than 4 months.  She 
reported he was always on alert and was extremely sensitive 
to any suggestion that might disagree with him.  She claimed 
he did not get close to anyone, and attended a Vietnam 
veterans group, but had not formed any friendships.  She 
reported he was on an antidepressant, but was still in a 
constant state of depression and anxiety, and almost never 
can complete anything he starts.

VA treatment records showed that in March 2004, the Veteran 
complained of mood changes, insomnia, sadness, irritability, 
depression, flashbacks, nightmares, and loss of interest.  In 
April 2004, he reported he stopped taking Prozac because of 
abdominal cramping and had no help for depression symptoms 
for 3 weeks.  The assessment was that his depression was not 
optimally controlled.

VA treatment records showed that in January 2005 the Veteran 
was seen in the mental health clinic where he reported things 
had gotten progressively worse over the past three months, 
and he did not care anymore and took things personally.  He 
reported a depressed mood, anhedonia, insomnia, poor 
concentration, decreased energy, no libido, and past suicidal 
ideation and intent.  He had flashbacks of Vietnam, and felt 
rage and had thoughts of hurting someone, but denied 
homicidal ideation.  He had been with his female partner for 
20 years, but never married, due to her having been married 
to a powerful man in the past, and they had been in hiding 
for the past 16 years.  He indicated that this man had stolen 
his and his partner's identities.  The examiner noted he 
exhibited paranoia in discussing this.  He denied 
hallucinations.  He reported smelling things sometimes that 
others did not smell (i.e., blood).  On examination he was 
found to be oriented and agitated, with adequate eye contact, 
and his speech was normal in rate with a raised tone at 
times.  His thought processes were paranoid, his affect was 
labile, and his mood was angry and irritated.  He had 
suicidal ideation with plan, but no intent.  The assessment 
was PTSD per history; MDD, recurrent, moderate; and r/o 
delusional disorder.  The same day, he was seen for a 
psychiatric medication evaluation, and he reported having 
physical problems and financial stress.  He had met his 
daughters for the first time since 1990, which he reported 
went well and that it was nice to have them back in his life.  
He felt stable on his current medication, his mood and affect 
were euthymic, and he had no suicidal or homicidal ideations.  

On VA examination in June 2005, the Veteran reported having 
constant symptoms of depression, anxiety, anger, no trust or 
faith, and no hope of getting well.  His jobs after service 
included being a handyman from 1971 to 1991, but he claimed 
his relationship with his supervisor and co-workers was poor.  
The examiner noted that since the Veteran developed his 
mental condition, he had been unable to get along with other 
people, had sleep troubles, and withdrew from crowds.  He had 
not worked since 1991, claiming he was mentally incapable of 
working and could not get along with others.  He started 
using alcohol in 1982 to sleep and relax, and continued with 
this habit.  On mental status examination , he was found to 
be a reliable historian, oriented, and with appropriate 
appearance and hygiene.  His behavior was not appropriate, 
his affect and mood were abnormal due to anxiety, and his 
communication was abnormal due to making no eye contact.  His 
speech was within normal limits.  Panic attacks were present 
and occurred as often as 4 times per month, with each episode 
lasting 5 minutes.  His delusional history was present 
constantly, including watching the house perimeter in the 
middle of the night, but on examination no delusions were 
observed.  History of hallucinations was present 
intermittently, including seeing shadows in the yard, but no 
hallucinations were observed on examination.  Obsessional 
rituals included needing to check and double check doors and 
locks in the middle of the night.  His thought processes were 
not appropriate, and with paranoia.  His judgment was not 
impaired, his abstract thinking was normal, and his memory 
was within normal limits.  Suicidal and homicidal ideation 
were absent.  The diagnoses included PTSD.  A GAF score of 
65-70 was assigned.  The examiner noted that the Veteran did 
not have difficulty performing his activities of daily 
living, and had no difficulty understanding commands.  He 
appeared to pose no threat of persistent danger or injury to 
self or others.  He was unable to establish and maintain work 
and social relationships because he avoided society and 
crowds and had distrust and fear.  

By July 2005 rating decision, the RO found that clear and 
unmistakable error (CUE) had been committed in failing to 
restore the 10 percent rating previously established for the 
service-connected PTSD, effective June 1, 1993.  The RO also 
increased the evaluation of PTSD, which had been corrected to 
10 percent, to 50 percent, effective January 2, 2004.

VA treatment records showed that in an August 2005 psychiatry 
telephone note, the Veteran reported his anxiety was very 
high and he began taking more Zoloft which was helpful. He 
had no suicidal or homicidal ideation.  In October 2005, he 
reported the Zoloft was not working.  He constantly felt 
depressed and had anxiety attacks.   He was using alcohol to 
control his anxiety for the last two years.  In January 2006, 
he reported feeling depressed, that medication helped with 
anxiety, and that his panic attacks were better.  He had 
intrusive thoughts about Vietnam.  He was not suicidal or 
violent.  On objective examination he had average grooming 
and was in no acute distress.  His speech was a little 
pressured, his eye contact was good, and his mood was anxious 
and sad.  His affect was non-restricted, non-labile, and 
appropriate.  His thought processes were logical and goal-
directed.  His memory was intact and his insight and judgment 
were good.  

In February 2006, the RO sought another VA examination for 
the Veteran in order to reconcile a discrepancy in the June 
2005 VA examination.  The RO noted that in June 2005, the 
examiner indicated that the Veteran was unable to establish 
and maintain effective work and social relationships because 
he avoided society and crowds and had distrust and fear.  The 
RO also noted that although the VA examiner indicated the 
Veteran's GAF was 65-70, the examiner was also indicating 
that he was unemployable secondary to his PTSD symptoms.  The 
RO requested that the discrepancy be reconciled, noting that 
a GAF score of 65-70 indicated mild PTSD symptomatology. 

On VA examination in March 2006, the Veteran reported a 
typical array of symptoms of PTSD, including poor sleep, 
nightmares about Vietnam experiences, intrusive thoughts on 
an almost daily basis, and he was irritable and short-
tempered.  He reported that if he heard a sharp or loud 
sound, he sometimes hit the ground, and that if he went to a 
restaurant he had to sit next to the wall.  He continued to 
have anxiety and panic attacks one time a week.  He was 
generally depressed with low energy and motivation, sadness, 
near tearfulness, and some suicidal ideation.  His two mental 
health medications helped somewhat, but he wished to have 
more control over his mental health symptoms.  He reported 
that his first marriage ended due to his irritability and 
short temper.  He had a current 15 year relationship with 
another woman and would like to get married.  He stayed at 
home alone a lot, and did not get out much with his lady 
friend.  He reported they occasionally went to a restaurant, 
but do not go to movies or any other social events.  He had 
not gone to church with her in a couple of years.  He had one 
other friend who was an older gentleman and a cabinetmaker 
and carpenter.  The Veteran reported he had done this kind of 
work, and helped his older friend with his business, and was 
thinking of possibly joining this man in work.  He reported 
he had been too sick to work for the last year, but had 
worked a little as a handyman.  He reported he had trouble 
relating to people who worked for him, and was not able to 
maintain effective work relationships. He reported that, 
combined with feeling sick and weak from viral infections and 
shingles made his work activities during the last year 
"meager".  His best job was 9 years ago when he did 
woodwork and carpentry for 9 months.  He had done a variety 
of other jobs, but reportedly always had limited 
effectiveness on the job because of his difficulty relating 
to others.  On examination, he was found to be appropriately 
dressed.  He was off on the date by a couple of days, but was 
otherwise found to be well oriented.  He had reasonably good 
short term memory, his mood was slightly down, and he was 
slightly negative in his outlook.  There was no evidence of a 
thought disorder, and he had no delusions, but had occasional 
flashbacks.  He performed cognitive functioning tasks well, 
and demonstrated an acceptable level of verbal abstracting 
skills.  The examiner noted no significant impairment of 
thought process or communication that would impact his social 
or work functioning.  The examiner indicated there was a 
certain sense of negativity and opposition that the Veteran 
demonstrated in performing these tasks that could have a 
negative impact on his relating with others.  The diagnoses 
included PTSD with associated depression and anxiety, a GAF 
score of 54 was assigned, and it was noted that the Veteran 
had limited capacity to engage in work activities.  

In the discussion portion of the March 2006 VA examination 
report, the examiner noted that the Veteran continued to have 
PTSD without signs of remission and without significant 
change since his last examination.  He continued to 
demonstrate a number of standard PTSD symptoms, including 
nightmares, intrusive thoughts of hypervigilance, 
irritability, etc.  The examiner noted that the Veteran had a 
tendency to be a loner, and preferred it that way as he did 
not get along very well with people.  The examiner noted that 
over the years, the Veteran's ability to work and earn a 
living had been considerably compromised by his difficulty in 
relating to people.  The examiner opined that currently, the 
Veteran continue to experience considerable difficulty in his 
capacity to work due to PTSD.  The examiner commented that 
the prior examination that assigned a GAF score of 65 to 70 
was a bit elevated in relation to the reduced capacity the 
Veteran had then and now, noting that the present score in 
the mid-50s seemed more appropriate.  The examiner also noted 
that the Veteran was not experiencing a severe level of work 
dysfunction, and was looking at the possibility of working 
with another individual, and that such a work situation could 
prove effective for the Veteran.  The examiner indicated that 
standard work situations involving communicating and 
interacting with a significant number of other people would 
be severely disruptive for the Veteran, and suggested another 
evaluation of the Veteran's work status in a year or so.  

VA treatment records showed that in June 2006, he reported 
increased anxiety, depressed mood, and irritability, and he 
reported he was still drinking and using marijuana.  On 
mental status examination he was alert and oriented and 
cooperative.  He had average grooming, poor eye contact, and 
normal speech.  He was in good touch with reality, had an 
irritable mood with labile affect, and had a goal-directed 
linear thought process.  He denied suicidal or homicidal 
ideation, had limited insight and judgment, and had grossly 
intact memory.  

Treatment records from the Vet Center showed that the Veteran 
attended individual and group counseling from October 2004 
through March 2006.  In April 2005, it was noted that he had 
a fairly good attitude in group therapy and contributed 
nicely to the discussions when he attended.  In August 2005 
it was noted that he seemed to take the group therapy 
seriously, but had trouble with specifics due to severe 
memory impairment with regard to events and details.  In 
October 2005, he reported having trouble with intrusive 
thoughts more than he did with nightmares, but had not been 
successful yet in dealing with them.  In November 2005, it 
was noted that the Veteran seemed to have some insight into 
his stress level and knew what to do to reduce it.

VA treatment records showed that in January 2007, the Veteran 
reported he was in a lot of stress, including financial, 
family, and health.  He mentioned some nightmares, but not as 
bad as before, and that his sleep was disturbed.  In August 
2007, he was seen for substance abuse treatment, and reported 
that mental health would not see him any longer.  He reported 
problems with depression, anxiety, and PTSD, and that he felt 
suicidal two to three times in his life, and most recently 
three weeks prior, but did not have a plan to hurt himself.  
He reported he was in communication with his father and older 
sister, and had a good relationship with his daughters.  He 
reported his support system was adequate to meet his needs, 
and included his wife and her son.  He reported having no 
friends.  On examination he was oriented and his mood was 
stable and good.  The Axis I diagnoses included alcohol and 
cannabis abuse, and continuous anxiety.  In March 2008, he 
was seen for evaluation of his medications for depression and 
PTSD.  He reported he felt like he was not functioning, and 
he had no energy, felt bad about things, and had bad 
concentration, poor appetite, and weight loss.  He reported 
fleeting thoughts of suicide, and reported two episodes of 
extreme depression since August 2007 where suicide entered 
his mind.  On examination, his mood was sad and he had no 
energy.  His affect was mood-congruent and his short term 
memory was impaired and he worried a lot.  His concentration 
was fair, and speech was excitable.  The assessment was 
chronic PTSD, and a GAF score of 55-60 was assigned.  

VA treatment records further showed that in March 2009, the 
Veteran had a positive screen for depression, and his score 
was suggestive of moderate depression.  A suicide risk 
evaluation was completed, and the clinical conclusion was 
that he was at no risk for suicide.  His depression and PTSD 
were found to be somewhat controlled, and his active 
medications list included no medications for his PTSD, 
depression, or anxiety.  In August 2009, his PTSD screening 
test was negative.  He responded "no" to having nightmares; 
trying hard not to think about it; being constantly on guard, 
watchful, or easily startled; and feeling numb or detached 
from others, activities, or your surroundings.  He also 
responded "no" to feeling hopeless about the present or 
future, having thoughts about taking his life, and whether he 
had a suicide attempt.  The physician concluded that there 
was no mental health condition requiring further 
intervention, and that he had no active symptoms.  

In September 2009, the Veteran testified that he had not had 
substantial, gainful employment since 1991, and claimed that 
his PTSD was primarily the cause of his unemployability.



III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Board notes that with regard to the use of the phrase 
"such as" in 38 C.F.R. § 4.130 (General Rating Formula for 
Mental Disorders), ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Pursuant to DC 9411, a 10 percent 
rating is to be assigned for PTSD when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

1. Rating in excess of 10 percent for PTSD, prior to January 
2, 2004

At the outset, the Board notes the RO had initially granted 
service connection for PTSD and assigned a 10 percent rating, 
effective from October 6, 1986.  This disability rating was 
confirmed by rating decision dated in May 1989.  The record 
reflects that the Veteran essentially "disappeared", and by 
letter dated in October 1993, the RO advised the Veteran that 
his benefit payments had been suspended because his benefit 
checks were returned as undeliverable.  

In January 2004, the Veteran resurfaced with VA and filed a 
claim for an increased rating for PTSD, noting that his 
benefits had been stopped because he left his residence and 
wandered around for years.  Although the RO initially reduced 
the disability rating for PTSD to 0 percent, by July 2005 
rating decision the RO restored the 10 percent disability 
rating, effective June 1, 1993 (after finding that CUE had 
been committed in failing to restore the 10 percent rating 
previously established).  The RO also increased the 
evaluation of PTSD, to 50 percent, effective from January 2, 
2004.  The Board notes that the 10 percent rating for PTSD, 
effective prior to January 2, 2004, was essentially based on 
the most recent competent medical evidence - which was the 
March 1989 VA examination.  Between the March 1989 VA 
examination and the January 2004 statement from the Veteran, 
there is no other competent evidence of record addressing the 
severity of the Veteran's PTSD.  

In considering the criteria for an increased, 30 percent 
rating, the Board notes that the VA examination in March 1989 
showed at most mild occupational and social impairment.  The 
Veteran at that time complained of sleep disturbance, 
nightmares, hypervigilance, exaggerated startle response, low 
mood, withdrawal, disinterest in activities, poor self care, 
and irritability.  He recently had his own freelance 
carpentry business and was able to find as much work as he 
needed by word of mouth, and when not working, he was 
interested in diving.  He was acting president of San 
Fernando Valley Vietnam Veterans, which involved a great deal 
of time with paperwork, telephone calls, interventions with 
veterans, and attending social functions.  He was motivated 
when other people were needy or depressed, and was often 
called out to talk to people who were suicidal, and had a 
good relationship with his two daughters.  His overall mood 
was mildly to moderately depressed.  There was no report of 
or showing of suspiciousness, panic attacks, or mild memory 
loss (such as forgetting names, directions, recent events).  
Thus, a review of the VA examination dated in March 1989, 
showed that the Veteran's PTSD was manifested by no more than 
mild occupational and social impairment, due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The Board therefore concludes that after 
reviewing the pertinent evidence of record prior to January 
2, 2004, the criteria for a rating in excess of 10 percent 
for PTSD were not approximated at any point prior to January 
2, 2004.  38 C.F.R. § 4.7; Hart v. Mansfield, supra.  

Accordingly, as the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for PTSD, 
prior to January 2, 2004, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

2. Rating in excess of 50 percent for PTSD, effective from 
January 2, 2004

The record reflects that by July 2005 rating decision, the RO 
assigned a 50 percent rating for the service-connected PTSD, 
effective from January 2, 2004, essentially based upon the 
evidence of record at the time which included a VA 
examination in June 2005, VA treatment records dated from 
January 2004, and lay statements from the Veteran, his 
sister, and his wife.  The Board notes that review of this 
evidence, plus additional competent evidence added to record 
after January 2, 2004, does not show that the criteria for an 
increased, 70 percent, rating have been met at any point or 
approximated.  38 C.F.R. § 4.7.  Rather, the Board finds it 
significant that the preponderance of the medical evidence 
dated from January 2004 through 2009, including VA 
examination reports, Vet Center records, and VA treatment 
records, show that the Veteran's PTSD has resulted in 
primarily the same ongoing symptoms - depression, anxiety, 
sleep problems, flashbacks, nightmares, panic and anxiety 
attacks, irritability, hypervigilance, marital conflict, and 
struggles maintaining employment.  Moreover, on the most 
recent VA treatment records, the Veteran was found to have 
moderate depression, and his depression and PTSD were found 
to be somewhat controlled, with no notation of any active 
medications for his PTSD or depression.  Additionally, in 
August 2009 a PTSD screening test was negative, and the 
psychiatrist concluded that there was no mental health 
condition requiring further intervention and there were no 
active symptoms.  Thus, the Board finds that the Veteran's 
ongoing symptoms attributed to his PTSD are at most 
consistent with the criteria for a 50 percent rating under 
Diagnostic Code 9411.  

With regard to the criteria necessary for a 70 percent rating 
to be assigned, the preponderance of the competent evidence 
dated from January 2, 2004, shows that the Veteran reported 
having occasional suicidal ideation, but for the most part 
denied suicidal or homicidal ideation.  He did report 
exhibiting some obsessional rituals, including watching the 
house perimeter at night, and checking the doors and locks in 
the middle of the night, which clearly interfered with his 
sleeping.  He also reported nightmares and flashbacks 
involving his Vietnam experiences.  On all examinations he 
was found to be oriented, with adequate hygiene, and his 
speech was not found, at any time, to be illogical, obscure, 
or irrelevant.  While he experienced ongoing and chronic 
depression and anxiety or panic attacks, the preponderance of 
the evidence does not show that he had near-continuous panic 
or depression that affected his ability to function.  In that 
regard, the Board notes that the Veteran was able to tend to 
his basic needs and take care of himself at home, was found 
to be able to tend to his activities of daily living, 
attended therapy, did at least some work as a handyman, and 
was considering joining a friend in his carpentry business.  
In June 2005, he reported having panic attacks as often as 
four times a month, with each episode lasting 5 minutes, but 
in January 2006 he reported his medication helped with 
anxiety and his panic attacks were better.  In March 2006, he 
reported having anxiety and panic attacks one time a week.  
Subsequent VA treatment records dated through 2007, showed 
that he continued to complain of anxiety.  Thus, the Board 
concludes that these findings do not approximate near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, as set 
out in the criteria for a 70 percent rating.  With regard to 
impaired impulse control, the record reflects that the 
Veteran had problems with irritability and with thoughts of 
wanting to harm others, but there is no indication he had 
impulse control problems or ever acted on his impulses or had 
unprovoked irritability with periods of violence.  

With regard to his ability to establish and maintain 
effective relationships, the Board notes that the Veteran had 
been with his current wife for close to 20 years, and had a 
good relationship with her and her son, and at one point, 
called them an adequate support system.  He also reported 
having a good relationship with his daughters, and having a 
male friend whom he considered joining in his business.  
Thus, while the Veteran may have problems with establishing 
and maintaining effective relationships, the record reflects 
he has been able to establish maintain a good relationship 
with several people.  

With regard to whether the Veteran had difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting), the Board acknowledges the Veteran's contentions 
that his PTSD inhibited his ability to work, as well as the 
medical examiner's statements in June 2005  that he was 
"unable" to maintain work relationships.  However, the 
Board notes that the same examiner in 2005 assigned a GAF 
score that was not consistent with his clinical findings and 
opinions, which prompted the RO to obtain another VA 
examination to clarify this discrepancy.  Accordingly, in 
March 2006, the examiner noted that the Veteran continued to 
experience considerable difficulty in his capacity to work 
due to PTSD, but was not experiencing a severe level of work 
dysfunction, and was looking at the possibility of working 
with a friend.  The examiner in 2005 also noted that the 
Veteran had a limited capacity to engage in work activities, 
and that standard work situations would be severely 
disruptive for the Veteran, and suggested another evaluation 
for the Veteran's work status.  While it appears that VA did 
not conduct another such evaluation, the Board finds that 
such further evaluation is not necessary, and notes that the 
most recent competent medical evidence shows that the 
Veteran's PTSD and depression were somewhat controlled, and 
in August 1999 his PTSD screening was negative and he had no 
active symptoms.  

With regard to GAF scores, the Board notes on the VA 
examination in 2005, a GAF score of 65-70 was assigned; on VA 
examination in 2006 a GAF score of 54 was assigned; and in 
August 2007 a GAF score of 55-60 was assigned.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.

The Board notes that while the examiner's classification of 
the level of psychiatric impairment, by words or by a GAF 
score, is to be considered, it is not determinative of the 
percentage rating to be assigned as the rating depends on 
evaluation of all the evidence.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  The Board acknowledges that the GAF scores 
assigned by the VA examiner in June 2005 (65-70) were 
considered to be high in relation to the clinical findings 
and opinions made by the examiner.  The Board agrees with 
this assessment.  However, subsequent GAF scores ranged from 
54 to 60, which reflect moderate symptoms and moderate 
difficulty with social and occupational functioning, and are 
reflective of the Veteran's symptoms and impairment resulting 
from his PTSD, as shown by the competent evidence of record.  
Nonetheless, the Board also notes that the GAF score is but 
part of the evidence to be considered, and in and of itself 
is not determinative of the percentage to be assigned.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that a 70 
percent rating is warranted for the PTSD, effective from 
January 2, 2004.  In the instant case, the Board's inquiry is 
limited to whether the preponderance of evidence of record, 
or at least a 50-50 balance of the evidence, supports the 
grant of a 70 percent rating from January 2, 2004, and after 
carefully considering the pertinent evidence of record the 
Board finds an increased rating is not warranted.  As noted 
above, the Board is aware that the symptoms listed under the 
70 percent rating are examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  Mauerhan v. Principi, supra.  However, the 
record does not show that the Veteran manifested symptoms due 
to PTSD equal or more nearly approximating the criteria for a 
70 percent evaluation.  While he clearly had fluctuating PTSD 
symptoms which affected his efficiency, ability to perform 
occupational tasks, and social abilities, he was never shown 
to have PTSD symptomatology of such severity so as to warrant 
a 70 percent rating at any point from January 2, 2004.  Hart, 
supra.

Accordingly, as the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for PTSD, from 
January 2, 2004, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

3. Extraschedular Consideration under 38 C.F.R. § 3.321(b)(1)

The Board also notes that the Veteran's PTSD did not warrant 
referral for extra-schedular consideration at any point 
either prior to or effective from January 2, 2004.  In 
exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the record reflects that as of March 
1989 the Veteran reported he had his own freelance carpentry 
business and he was able to find as much work as he needed by 
word of mouth.  There is a large gap in the record from 
approximately 1993 to 2004 when the Veteran had 
"disappeared" and his disability benefits were suspended.  
When the Veteran reappeared and re-engaged with VA in 2004, 
he reported he had trouble keeping a job.  He reported he 
worked as a handyman from 1971 to 1991, but had not worked 
since then.  He also indicated that when he was a handyman 
his relationship with his supervisor and co-workers was poor.  
In March 2006, he reported he had been too sick to work the 
prior year, but had worked a little as a handyman.  He was 
thinking of possibly joining a friend in his carpentry work.  
In September 2009 he claimed that his PTSD primarily caused 
his unemployability.  In addition to the Veteran's 
statements, a review of the competent medical evidence also 
shows that the Veteran's PTSD has caused interference with 
his employability.  However, there has been no showing that 
PTSD has caused marked interference with his ability to work, 
nor has there been any indication that the schedular criteria 
(Diagnostic Code 9411) are inadequate to compensate the 
Veteran for any occupational impairment due to his PTSD.  
Additionally, there is no indication the Veteran has been 
frequently hospitalized due to his PTSD.  Therefore, referral 
for the assignment of an extraschedular disability rating is 
not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for PTSD, prior to January 
2, 2004, is denied.  

A rating in excess of 50 percent for PTSD, effective from 
January 2, 2004, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


